            Case 1:20-cv-06142-KPF Document 50 Filed 04/07/21 Page 1 of 29




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------- X
SELINA KYLE,                                                              :
                                                                          :
                                       Plaintiff,                         :
                                                                          :
                   v.                                                     :   Index No.: 1:20-cv-06142 (KPF)
                                                                          :
DONALD D. LEWIS, in his individual and professional                       :   AMENDED COMPLAINT
capacities, and PIERCE BAINBRIDGE BECK PRICE &                            :
HECHT LLP,                                                                :
                                                                          :   Jury Trial Demanded
                                       Defendants.                        :
 ----------------------------------------------------------------------- X

          Plaintiff Selina Kyle, by and through her attorneys, Wigdor LLP, as and for her Amended

 Complaint against Donald Lewis (“Lewis”) and Pierce Bainbridge Beck Price & Hecht LLP

 (“Pierce Bainbridge” or the “Firm”) (together, “Defendants”), hereby alleges as follows:

                                      PRELIMINARY STATEMENT

          1.       When Ms. Kyle began working at Pierce Bainbridge, she began what she hoped

 would be a long and successful career in the legal industry.

          2.       Horrifically, however, just a few weeks into her new employment at Pierce

 Bainbridge, Mr. Lewis, a Partner at Pierce Bainbridge, sexually assaulted Ms. Kyle while she

 was at work in the empty office on a weekend.

          3.       On Saturday, July 7, 2018, Ms. Kyle went to Pierce Bainbridge’s New York

 offices in order to clean and catch up on some work. Mr. Lewis also came to the office, claiming

 that he had come to pick up a computer attachment. Mr. Lewis stayed at the office, and after

 some time, Ms. Kyle observed Mr. Lewis through a wide-open office door sitting at a desk with

 his pants down, rubbing his penis with his hand over his boxers.
         Case 1:20-cv-06142-KPF Document 50 Filed 04/07/21 Page 2 of 29




       4.      Upon noticing Ms. Kyle standing there, Mr. Lewis walked up to her, softly

mumbling and with his pants still partially down. Mr. Lewis then grabbed Ms. Kyle’s breast as

he continued to rub his penis.

       5.      Terrified, Ms. Kyle ran from Mr. Lewis and locked herself in a bathroom where

she proceeded to have a panic attack.

       6.      Ms. Kyle summoned the courage to report Mr. Lewis’s sexual assault to Pierce

Bainbridge when she learned that he was to be promoted to a position in which he would be

supervising numerous women. As a result, Pierce Bainbridge launched an investigation, found

Ms. Kyle’s claims to be substantiated, and terminated Mr. Lewis.

       7.      Mr. Lewis and Pierce Bainbridge soon began a series of backbiting lawsuits in

which Mr. Lewis repeatedly and maliciously misrepresented, disparaged, and defamed Ms. Kyle

in both his filings and various media. Mr. Lewis launched a full-scale effort wherein he regularly

defamed Ms. Kyle in an attempt to discredit, intimidate, and silence her in order to rehabilitate

his own reputation after his termination from Pierce Bainbridge. Upon information and belief,

Mr. Lewis also has anonymously written articles, posts, and comments defaming Ms. Kyle

across the internet.

       8.      This retaliatory and tortious conduct culminated in Mr. Lewis filing a retaliatory

and defamatory lawsuit against Ms. Kyle, simply for her attempts to protect her identity amid

one of the multiple gratuitous lawsuits being thrown back and forth like darts between Pierce

Bainbridge and Mr. Lewis.

       9.      Over the course of 2019 and into 2020, Ms. Kyle continued to be drawn into the

legal battle between Mr. Lewis and Pierce Bainbridge. These indignities, intrusions, and further

retaliatory acts included being personally named and sued as a so-called “discovery defendant”




                                                 2
         Case 1:20-cv-06142-KPF Document 50 Filed 04/07/21 Page 3 of 29




by Mr. Lewis and having her identity disclosed in public pleadings or motions by both Pierce

Bainbridge and Mr. Lewis. She attempted to extricate herself, to no avail.

       10.     Finally, Ms. Kyle concluded that she had no choice but to actively seek remedies

and redress from both Mr. Lewis and Pierce Bainbridge for the harassment, assault, retaliation,

and tortious conduct that she has been forced to suffer and persevere through over the past two

years. Therefore, Ms. Kyle files her claims against Defendants in the current action.

                                  NATURE OF THE CLAIMS

       11.     Plaintiff seeks declaratory, injunctive, and equitable relief, as well as monetary

damages, to remedy the unlawful employment practices of Pierce Bainbridge and Mr. Lewis,

which violated the New York State Human Rights Law, N.Y. Executive Law §§ 290, et seq.

(“NYSHRL”) and the New York City Human Rights Law, N.Y.C. Admin. Code §§ 8-101, et

seq. (“NYCHRL”), as well as Mr. Lewis’s defamatory statements regarding Ms. Kyle.

                           ADMINISTRATIVE PREREQUISITES

       12.     Pursuant to NYCHRL § 8-502, Plaintiff served a copy of this Complaint upon the

New York City Commission on Human Rights and the New York City Law Department, Office

of the Corporation Counsel, within ten days of its filing, thereby satisfying the notice

requirements of this action.

       13.     Plaintiff has complied with any and all other prerequisites to filing this action.

                                 JURISDICTION AND VENUE

       14.     The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, as there

is a diversity of citizenship among the parties and this action involves an amount in controversy

in excess of $75,000, excluding interest and costs.




                                                 3
         Case 1:20-cv-06142-KPF Document 50 Filed 04/07/21 Page 4 of 29




        15.     Venue is proper in the Southern District of New York pursuant to 28 U.S.C. §

1391(b) because a substantial part of the events or omissions giving rise to this action occurred in

this district, Defendant Piece Bainbridge maintained an office and conducted business at all

relevant times in New York, New York, and Defendant Lewis resides in New York.

                                             PARTIES

        16.     Plaintiff is a former Paralegal at Pierce Bainbridge. Ms. Kyle is a resident of the

State of New Jersey and, at all relevant times, met the definition of an “employee” under all

relevant statutes.

        17.     Defendant Donald Lewis was a Partner at Pierce Bainbridge in 2018, supervised

Plaintiff’s employment, and met the definition of Plaintiff’s “employer” under all relevant

statutes. During his tenure at Pierce Bainbridge in 2018, Defendant Lewis was Plaintiff’s

“employer” under all relevant statutes. Upon information and belief, Mr. Lewis is a resident of

the State of New York.

        18.     Defendant Pierce Bainbridge Beck Price & Hecht LLP is a foreign registered

limited liability partnership, with its principal office located at 20 West 23rd Street, Fifth Floor,

New York, New York 10010. At all times relevant herein, Pierce Bainbridge Beck Price &

Hecht LLP was Plaintiff’s “employer” under all relevant statutes.

                                   FACTUAL ALLEGATIONS

A.      Ms. Kyle’s Begins Work at Pierce Bainbridge

        19.     Before she joined Pierce Bainbridge, Ms. Kyle was a web developer, designing,

maintaining and developing databases, web applications, and websites.

        20.     On June 5, 2018, Ms. Kyle began working with Pierce Bainbridge on a limited

basis. On June 18, 2018, after quickly realizing the value Ms. Kyle could bring to the Firm,




                                                  4
         Case 1:20-cv-06142-KPF Document 50 Filed 04/07/21 Page 5 of 29




Pierce Bainbridge hired Ms. Kyle as a Legal Assistant. Ms. Kyle continued to prove her value to

the Firm and eventually was promoted to the title of Paralegal.

      21.      In Ms. Kyle’s first few weeks at Pierce Bainbridge, Mr. Lewis, a Partner at the

Firm, paid particular attention to her work, pulling her onto multiple assignments, including

categorizing an internal list of enterprise clients, setting up his work laptop, assisting with

paperwork, and other administrative tasks.

B.      Ms. Kyle Is Sexually Harassed and Assaulted by Mr. Lewis

       22.     Due to the nature of Pierce Bainbridge’s staffing in 2018, Ms. Kyle, although she

was a Legal Assistant, also was responsible for cleaning the office on weekends. When she did

so, she often took the opportunity while in the relatively quiet office to catch up on work for

some of the many cases on which she was working.

       23.     On July 7, 2018, Ms. Kyle went to the Pierce Bainbridge office in New York in

order to clean and to catch up on some work. Although the office was normally closed on

weekends, Ms. Kyle was one of a few people with a key to the New York office and the only

person at the time who regularly came into the office each weekend.

       24.     That same day, Mr. Lewis sent a message to Ms. Kyle on the instant messaging

platform Slack, asking if he could come to the office because he had left his dongle (a small

device that connects to a computer and adds functionality) there and wanted to pick it up. Ms.

Kyle agreed and opened up the elevator in order to let him into the office.

       25.     Rather than simply retrieve the item and leave, Mr. Lewis stayed in the office.

Ms. Kyle continued to work while Mr. Lewis was there.

       26.     After a couple of hours, Mr. Lewis grabbed his phone and computer and went into

one of the two front offices, leaving the door open.




                                                  5
           Case 1:20-cv-06142-KPF Document 50 Filed 04/07/21 Page 6 of 29




          27.   As the office space was not large, Ms. Kyle could hear labored breathing sounds,

strange grunting noises, and a rustling sound coming from the corner office where Mr. Lewis had

gone. Ms. Kyle continued to work and tried to ignore the noises and avoided eye contact with

Mr. Lewis, despite the fact that she could see he was looking in her direction through the open

glass door.

          28.   At one point, Ms. Kyle printed a document. In order to get to the printer, Ms.

Kyle had to come close to the office where Mr. Lewis had set up.

          29.   When Ms. Kyle passed that office, she noticed through the open door that Mr.

Lewis had a hazy look on his face and smiled at her. Ms. Kyle also noticed Mr. Lewis’s hand

moving underneath the desk.

          30.   At that moment, Mr. Lewis locked eyes with Ms. Kyle and stood up, revealing

that his pants were partially pulled down, exposing his boxers, and that his penis was erect. Mr.

Lewis was rubbing his erect penis over his boxers with his hand. Ms. Kyle stood frozen with

shock and fear.

          31.   Mr. Lewis approached Ms. Kyle, mumbling words with his pants still slightly

down. Ms. Kyle detected that Mr. Lewis smelled of alcohol.

          32.   Once Mr. Lewis reached Ms. Kyle, who was panicked, he grabbed her left breast

and began to rub her breast as he continued with his other hand to rub his erect penis over his

boxers.

          33.   Ms. Kyle started saying “Stop” and “No,” but she was still frozen with fear. Ms.

Kyle then pulled away from Mr. Lewis and ran into the bathroom.

          34.   Unfortunately, she had left her phone at her desk. Ms. Kyle suffered a panic

attack in the bathroom, began hyperventilating, and cried for approximately 15 to 30 minutes.




                                                 6
         Case 1:20-cv-06142-KPF Document 50 Filed 04/07/21 Page 7 of 29




       35.      When Ms. Kyle left the bathroom in order to leave, Mr. Lewis was still in the

office and tried to engage her in conversation. Mr. Lewis asked Ms. Kyle if she liked her job and

why she was working on the weekend.

       36.      Mr. Lewis quickly revealed his true motives for talking to Ms. Kyle when he told

her, “If you tell anyone what happened, you are gone. I was friends with [John Pierce] at

Harvard, and if you tell anyone you are finished.” Ms. Kyle fled the office.

C.     Mr. Lewis Retaliates Against and Tries to Undermine Ms. Kyle at the Firm

       37.      Mr. Lewis quickly moved to try to discredit Ms. Kyle among the attorneys and

her peers by complaining openly about her work, although it was unwarranted.

       38.      For example, only a few days after the assault, Mr. Lewis gave Ms. Kyle an

assignment which was much more suited for an attorney, rather than a legal assistant. Mr. Lewis

incessantly complained about Ms. Kyle’s work on this assignment.

       39.      As a result, Ms. Kyle went to Max Price and David Hecht, former Named

Partners, and explained what was going on with the assignment.

       40.      Mr. Price and Mr. Hecht agreed with Ms. Kyle’s assessment that the assignment

needed to be completed by an attorney and ordered Ms. Kyle to stop working on the assignment.

       41.      Ms. Kyle eventually learned that, shortly after the assault, Mr. Lewis also had

called multiple partners of Pierce Bainbridge and complained about Ms. Kyle to them.

       42.      David Hecht, a former Named Partner, told Ms. Kyle that Mr. Lewis had called

and told him that Ms. Kyle was going to “take down the Firm.”

       43.      After July 7, 2018, Mr. Lewis stopped coming into the office regularly. In fact,

Mr. Lewis only came to the office sporadically, approximately six times from July 2018 through

October 2018.




                                                 7
         Case 1:20-cv-06142-KPF Document 50 Filed 04/07/21 Page 8 of 29




        44.     On July 20, 2018, Carolynn Beck, a Named Partner, was in town and went to

lunch with other partners. This left Ms. Kyle alone in the Pierce Bainbridge office, which was

located in a low-rise building without a doorman or security.

        45.     At that time, Mr. Lewis had stated on the Firm Slack channel that he would come

to the office to pick up baseball tickets that he had been given. Because Ms. Kyle feared being

alone with Mr. Lewis in the office again, she offered to drop the tickets off at his home instead,

knowing that she could either leave them with a doorman or give the tickets to him on the street

in public.

        46.     Mr. Lewis accepted Ms. Kyle’s offer for her to drop them off at his apartment

building and invited her up to his rooftop to join him with his girlfriend.

        47.     When Ms. Kyle ignored this offer and simply asked for his address, Mr. Lewis

asked again. Ms. Kyle did not want to be alone with Mr. Lewis and his girlfriend and again

declined the offer.

        48.     Eventually, Mr. Lewis came downstairs and took the tickets from Ms. Kyle in a

public place.

D.      Mr. Lewis’s Inappropriate, Offensive Conduct and Intimidation Tactics

        49.     Mr. Lewis regularly made inappropriate, offensive, and often misogynistic

comments at the office and on the Firm’s internal Slack. Mr. Lewis facilitated a male-dominated

“bro” culture at the firm that was particularly hostile to women and served to intimidate Ms.

Kyle.

        50.     Upon information and belief, Mr. Lewis was never reprimanded regarding his

offensive posts. Examples of Mr. Lewis’s inappropriate posts on Slack are numerous.




                                                  8
         Case 1:20-cv-06142-KPF Document 50 Filed 04/07/21 Page 9 of 29




       51.     On the Pierce Bainbridge “#winning” Slack channel, Mr. Lewis inappropriately

and offensively responded to a post about how his then-friend and partner Chris LaVigne had

“won the local beer hoisting competition” by making a reference to masturbation:




       52.     In response to an internal Slack discussion regarding WWF wrestlers mentioned

at a client’s deposition, Mr. Lewis superfluously injected one of the wrestlers’ offensive

catchphrases regarding a “train” of prostitutes, which had no bearing on the conversation and

was only for his own amusement:




       53.     Mr. Lewis alluded to crossing penises (i.e., “sword fighting”) in response to an

innocuous comment on a proposed firm logo:




                                                 9
        Case 1:20-cv-06142-KPF Document 50 Filed 04/07/21 Page 10 of 29




       54.     Mr. Lewis further boasted on the “#general” Slack channel about his “Particular

set of skillz,” saying that he had “invok[ed]” Mr. Pierce by telling Gramercy Tavern about his

“Harvard Law School classmate” to get a $250 credit. This sort of banter created an intimidating

atmosphere that underscored Mr. Lewis’s closeness to Mr. Pierce, and further discouraged Mr.

Kyle from immediately reporting the assault by Mr. Lewis.




       55.     In response to a picture of the foyer of the Havana Club in Manhattan posted in

the #general Slack channel, where Mr. Pierce was meeting former NYC mayor Rudolph “Rudy”

Giuliani, Mr. Lewis posted a picture of himself smoking a cigar and asked Mr. Pierce if he could

“locate [Mr. Lewis’s] spot…,” as Mr. Lewis was involved with recruiting Mr. Giuliani to the

firm as a partner.




                                               10
        Case 1:20-cv-06142-KPF Document 50 Filed 04/07/21 Page 11 of 29




       56.    Mr. Lewis also frequently used outrageous sexual and misogynistic language in

the workplace, including repeated use of the words “bitch,” “cunt,” “whore,” and other profanity

on the few occasions he appeared at the office during the second half of 2018. Ms. Kyle also felt

discouraged from reporting Mr. Lewis sooner due to Mr. Lewis’s regular attempts to portray

himself as Mr. Pierce’s right-hand man.

E.     Ms. Kyle Reports the July 2018 Assault and Incident

       57.    In early October 2018, Ms. Kyle learned that Mr. Lewis was going to be

promoted to the position of Assigning Partner.




                                                 11
        Case 1:20-cv-06142-KPF Document 50 Filed 04/07/21 Page 12 of 29




       58.    This information led Ms. Kyle to believe that Mr. Lewis would be in the office

more often and that he would have supervisory authority over more women at the Firm,

including increased supervisory authority over Ms. Kyle.

       59.    At the time of the July 7, 2018 incident, Ms. Kyle was the only female staff

member working in the New York office of Pierce Bainbridge. By the time of Mr. Lewis’s

impending promotion three months later, however, there were more female attorneys and staff

who had been hired due to Pierce Bainbridge’s rapid growth.

       60.    Ms. Kyle made the decision to come forward about what had happened to her

because she did not want any other woman to go through what she had with Mr. Lewis.

       61.    On October 4, 2018 Ms. Kyle called her supervisor, Grace Chang, the Supervising

Managing Paralegal. Ms. Kyle recounted the details of the July 7, 2018 incident to Ms. Chang,

who told Ms. Kyle that she needed to report the incident to Ms. Beck.

       62.    That same night, Ms. Kyle called Ms. Beck and gave her a detailed account of the

incident with Mr. Lewis. Ms. Beck assured Ms. Kyle that she would speak with Mr. Pierce and

“see what could be done about the situation.”

       63.    Ms. Kyle emphasized to Ms. Beck that she was worried about being retaliated

against as a result of her complaints of sexual harassment and assault and told Ms. Beck about

Mr. Lewis’s comments to her regarding the fact that she would be fired if she told anyone what

happened because he was close with Mr. Pierce.

       64.    Approximately one or two weeks after Ms. Kyle made her protected complaint to

Ms. Beck, Ms. Kyle noticed that Mr. Lewis’s Slack account had been de-activated and overheard

that Mr. Lewis was out on leave.




                                                12
        Case 1:20-cv-06142-KPF Document 50 Filed 04/07/21 Page 13 of 29




        65.    Approximately one week after making her initial complaint, Ms. Kyle was

interviewed by Michael Yim and Sohu Rey, attorneys at Putney Twombley Hall & Hirson

(“Putney Twombley”).

        66.    Ms. Kyle recounted Mr. Lewis’s assault on her again and filled out a complaint

form.

        67.    It was not until December 4, 2018 that Ms. Kyle received an email from Ms. Beck

stating that Mr. Lewis had been let go.

        68.    In fact, Ms. Kyle believed that it was possible that Mr. Lewis may have been

terminated weeks before that, as she previously had noticed that his Firm email had been de-

activated.

        69.    The email to Ms. Kyle stated that, as a result of the investigation by Putney

Twombley, the Firm had made findings that:

               The weight of the evidence supports your allegations that you
               endured sexual harassment and the threat of retaliation by Mr.
               Lewis on July 7, 2018. The weight of the evidence is inconclusive
               concerning whether your allegation about Mr. Lewis’ conduct on
               July 20, 2018, rose to the level of sexual harassment. The evidence
               does demonstrate, however, that Mr. Lewis exercised poor
               judgment by crossing personal and professional boundaries. The
               weight of the evidence supports a finding that Mr. Lewis had a
               retaliatory motive with respect to your employment status and
               performance.

        70.    This email from Ms. Beck also stated that, while Mr. Lewis had been terminated,

it was not because of his conduct towards Ms. Kyle, but instead that he was terminated because

of “his conduct during the investigation and in violation of the terms of his administrative leave

and prior to the close of the investigation.”

        71.    In a recent filing in State Court, Pierce Bainbridge alleges that on November 13,

2018, Mr. Lewis sent an email to nineteen partners and “threatened that if his termination was



                                                13
         Case 1:20-cv-06142-KPF Document 50 Filed 04/07/21 Page 14 of 29




not ‘immediately rescinded,’ he would bring retaliatory lawsuits against the firm, the individual

partners, [Ms. Kyle], and Independent Counsel.” Lewis v. Pierce Bainbridge Beck Price &

Hecht LLP, et al., Index No. 652931/2019, Dkt. Nos. 264 and 274 (N.Y. Cty. March 30, 2021).

F.      Mr. Lewis Defames Ms. Kyle in His Lawsuit Against the Firm and Subsequent Press
        Coverage

        72.     On May 16, 2019, Mr. Lewis filed a lawsuit against Pierce Bainbridge, Mr.

Pierce, Ms. Beck, Mr. Hecht, Mr. Price, James Bainbridge, Amman Khan, Andrew Lorin,

Caroline Polisi, Christopher LaVigne, Conor McDonough, Craig Bolton, Doug Curran, Eric

Creizman, Jonathan Sorkowitz, Melissa Madrigal, Michael Pomerantz and Patrick Bradford, all

Partners at Pierce Bainbridge, Putney Twombley, Mr. Yim, and even Lauren Shaefer-Green, Mr.

Pierce’s assistant.

        73.     In this complaint, Mr. Lewis states that “demonstrably false allegations by a

junior level employee who was used as a pawn by Pierce and Beck and, whose allegations,

appear to have been altered after they were allegedly reported in an ill-fated effort to give the lies

credibility” served as the basis for his termination. Mr. Lewis then refers to the July 7, 2018

incident as “False Allegations,” and uses that defined term dozens of times throughout the

complaint.

        74.     Mr. Lewis, though he used a pseudonym Jane Doe in the complaint, provided

enough details about Ms. Kyle that anyone who was even remotely familiar with the Firm would

be able to identify her.

        75.     Mr. Lewis stated that Ms. Kyle “is just over 20 years old with no prior law firm

experience. Although she works long hours, which Plaintiff recognized and commended, as the

first paralegal in the N.Y. office Doe was able to pick and choose which assignments she

preferred to do.”



                                                 14
        Case 1:20-cv-06142-KPF Document 50 Filed 04/07/21 Page 15 of 29




       76.     Mr. Lewis continued his retaliatory, bullying denigration of Ms. Kyle, stating

falsely that she “was accused of ‘lying’ by more than one firm personnel in connection with

excuses made about not completing the assignments she disliked, including two individuals who

did so on October 3, the day before the False Allegations.” Mr. Lewis also states that there was a

“plethora of negative feedback about Doe at the firm.”

       77.     This is false. Ms. Kyle has survived multiple reductions in force, demonstrating

her value to the Firm. Her employment ended only in early July 2020, with the closing of the

Firm’s New York office.

       78.     In fact, multiple partners regularly made comments that Ms. Kyle was doing an

“amazing job” and that she was helpful, diligent, and dedicated. Partners often remarked that

they were impressed that Ms. Kyle made herself available almost 24/7, including for late night

California filings, which meant Ms. Kyle would need to be working until 3:00 a.m. EST.

       79.     On July 26, 2019, Mr. Lewis filed an Amended Complaint, in which he added

Ms. Kyle, a previously unnamed sexual assault victim, to the pleadings as a “discovery

defendant.” In addition, Mr. Lewis made several false and misleading categorizations in his

naming of exhibits to his Amended Complaint.

       80.     For example, Exhibit 6 to the Amended Complaint is labeled “False Accuser

Inappropriate E-mail to Former Employer of Lewis.” In reality, this was simply an email asking

for two users to be added to an account because the primary account holder (Lewis) was on

administrative leave. In the routine work email, Ms. Kyle simply stated a fact that was

undeniably true.

       81.     Inexcusably, Mr. Lewis also used the Amended Complaint as a tool to threaten

Ms. Kyle and intrude upon her personal life.




                                               15
        Case 1:20-cv-06142-KPF Document 50 Filed 04/07/21 Page 16 of 29




       82.     The Amended Complaint, states that Mr. Lewis “intends to seek discovery from

the False Accuser including without limitation: (i) the purported ‘unlicensed arranged marriage’

(LAC ¶ 25); (ii) the origins and nature of her relationship with David Hecht; (iii) the False

Accuser’s deleted Twitter, deleted Facebook, deleted Quora and deleted Couchsurfing.com

accounts, all of which deletions were done after the investigation started and constitute

spoliation.”

       83.     In fact, Ms. Kyle had legally changed her name years before in order to protect

her identity and escape an abusive arranged marriage. Mr. Lewis has, as described, used that

information to threaten and pressure Ms. Kyle.

       84.     Mr. Lewis’s threats, which have no place in a complaint, were clear retaliatory

conduct designed to instill fear in Ms. Kyle and discourage her from ever taking any action or

testifying against Mr. Lewis.

       85.     Mr. Lewis went beyond his legal pleadings to defame Ms. Kyle in the media and

online, including as recently as June 9, 2020 in an article from Law360:

               With regards to Kyle, he said he has “very strong arguments
               against the privilege asserted” and is “also exploring whether
               David Hecht, with whom Jane Doe has a close relationship, will
               face exposure for Jane Doe's dishonesty and defamation.” “Jane
               Doe has lied,” he added. “Period. Hard stop.” 1




1
        Ryan Boysen, Ex-Partner Wants Sanctions In Pierce Bainbridge Fraud Fight, Law360,
https://www.law360.com/employment/articles/1280807/ex-partner-wants-sanctions-in-pierce-
bainbridge-fraud-fight (last accessed April 7, 2021).



                                                 16
        Case 1:20-cv-06142-KPF Document 50 Filed 04/07/21 Page 17 of 29




       86.     Other statements published in the press include:

               •      “The firm exploited false allegations, by a staffer
                      attempting to save her job, to defame me nationwide
                      anddiscredit my truthful allegations, which the firm has
                      said: ‘if true, would amount to criminal activity.’” 2

               •      “This is consistent with [LaVigne’s] comments to me that
                      the Putney report is inconclusive and that nobody at the
                      Firm believes the false accuser.” 3

               •      “Lewis alleges in his complaint that he was placed on leave
                      following ‘demonstrably false allegations by a junior level
                      employee who was used as a pawn.’” 4

       87.     Upon information and belief, Mr. Lewis was also responsible for a bevy of

articles that were published on legal blogs, including LawFuel, as well as in African-American-

focused publications, such as BlackNews.com, as Mr. Lewis attempted generate outrage in his

favor while conspicuously omitting the fact that his victim, Ms. Kyle, is a woman of color.

       88.     By way of example only, in the ABA Journal, Mr. Lewis stated, “The allegations

are a complete fabrication, abject lies. This disgraceful and racist weaponization of #MeToo

undermines real victims and detracts from a serious cause.” 5




2
        Rich Shapiro, Law Firm Representing Rudy Giuliani Beset by Sordid Allegations,
Partner Exodus, NBC News, https://www.nbcnews.com/news/us-news/law-firm-representing-
rudy-giuliani-beset-sordid-allegations-partner-exodus-n1127906 (last accessed April 7, 2021).
3
        Jack Newsham, Pierce Bainbridge, Ex-Partner Trade Barbs and Dismissal Bids, NYLJ,
https://www.law.com/newyorklawjournal/2019/09/09/pierce-bainbridge-ex-partner-trade-barbs-
and-dismissal-bids/ (last accessed April 7, 2021).
4
        Jack Newsham, Ex-Partner Accuses Pierce Bainbridge of Lodging Phony Sexual Assault
Claims as Firm Alleges Extortion, NYLJ,
https://www.law.com/newyorklawjournal/2019/05/15/pierce-bainbridge-ex-partner-trade-toxic-
allegations-of-extortion-misconduct-389-69033/ (last accessed April 7, 2021).
5
        Debra Cassens Weiss, Former Pierce Bainbridge Paralegal Sues Firm and Ex-Partner
Over Alleged Sex Assault, ABA Journal, https://www.abajournal.com/news/article/former-
pierce-bainbridge-paralegal-sues-firm-fired-partner-for-alleged-harassment (dated August 6,
2020) (last accessed April 7, 2021).



                                               17
        Case 1:20-cv-06142-KPF Document 50 Filed 04/07/21 Page 18 of 29




       89.     Upon information and belief, several of these articles were ghostwritten by Mr.

Lewis, as evidenced by the use of the press contact email “LewisPress2215@gmail.com.”

       90.     Further, Mr. Lewis has continued this rhetoric on Twitter:




G.     Mr. Lewis Filed a Retaliatory Lawsuit Against Ms. Kyle

       91.     On January 27, 2020, Mr. Lewis filed a retaliatory lawsuit against Ms. Kyle in

New York State Court.

       92.     Mr. Lewis and his attorneys asserted these claims against a sexual assault victim

(at a minimum, an accuser who deserves to be heard and treated with dignity) and dragged her

into his food fight with Pierce Bainbridge in open court for the blatant purpose of punishing and

intimidating her for raising sincere allegations, and seemingly in the hope of silencing her.

       93.     The January 27, 2020 complaint is shot through with baseless accusations and

vague, bellicose character assassination that is presented without any factual support. Statements

in the complaint worthy of a motion to strike include: “Jane Doe has not been truthful and

generally lacks credibility,” as well as assertions that she was surreptitiously reading Mr.




                                                 18
        Case 1:20-cv-06142-KPF Document 50 Filed 04/07/21 Page 19 of 29




Pierce’s emails (she was not doing this, although she did have authorization and proper, work-

related access to do so), and the assertion that Ms. Kyle “panicked and tried to create security by

lodging the false allegations.”

        94.     In addition to all of this, Mr. Lewis’s complaint makes strange assertions and

suppositions about Ms. Kyle with no apparent basis, such as stating that “it appears that Jane

Doe, incorrectly believing the statute of limitations for defamation had lapsed, came forward

with an entirely new and independent defamatory publication to demonize Lewis, attempt to give

credence to her own falsehoods and help out her employer Pierce Bainbridge.”

        95.     This confusing assertion is not only false, but Mr. Lewis has no means of

knowing Ms. Kyle’s state of mind, and yet he gratuitously (and, at this point, habitually)

included it in his pleading as just one more bit of litigation theatrics.

        96.     When Ms. Kyle’s counsel in the Lewis/Pierce Bainbridge litigation reached out to

Mr. Lewis’s counsel earlier this year to request that the outrageous claims by Mr. Lewis be

withdrawn, Mr. Lewis’s counsel demanded that Ms. Kyle perjure herself by recanting her

allegations and representing instead that she had supposedly been put up to everything by Mr.

Pierce (i.e., they wanted her to affirm a completely false version of events).

        97.     Mr. Lewis has therefore shown no hesitation to attempt to use the justice system

for his own purposes and scare Ms. Kyle into silence and/or submission so that she might instead

put forth a false story that benefits him.

        98.     After the filing of the instant action, Defendant Lewis filed a Motion to Disqualify

Ms. Kyle’s counsel. See Dkt. 13-15.




                                                  19
        Case 1:20-cv-06142-KPF Document 50 Filed 04/07/21 Page 20 of 29




       99.     Upon the denial of this motion on November 12, 2020, an article about the ruling

was posted in Law 360. 6

       100.    In this article, Defendant Lewis is quoted as stating to the author: “Jane Doe, a

liar, has worked at both law firms.” 7

       101.    These frivolous accusations have even led Ms. Kyle’s current employer to the

belief that they are being attacked by Mr. Lewis as a result of having Ms. Kyle in their employ.

Lewis v. Pierce Bainbridge Beck Price & Hecht LLP, et al., Index No. 652931/2019, Dkt. Nos.

288-289 (N.Y. Cty. March 30, 2021) (“Last year, after learning that HP was employing his

accuser, Lewis shifted some of his ire (and conspiracy theories) to HP in what appears to be

further retaliation.”) (“At least two of my clients, along with opposing counsel in one of the

matters I was handling, were directly contacted by Lewis over social media and email,

respectively, at various times in 2020. Lewis communicated with these clients and opposing

counsel with the apparent intent to disparage me, by posting and attaching various materials,

including misleading and defamatory content which he authored.”).

H.     Pierce Bainbridge Is Strictly Liable for the Unlawful Actions of Mr. Lewis, a
       Partner, While He was Employed There

       102.    Ms. Kyle was subjected to inexcusable abuse at the hands of Mr. Lewis, and

Pierce Bainbridge, for its part, is strictly liable for the actions of former partner Don Lewis.

       103.    Where a plaintiff’s harasser is a supervisor or an individual "empowered to take

tangible employment actions against the victim," and "the supervisor's harassment culminates in



6
        Ryan Boysen, Ex-Pierce Bainbridge Atty Can't DQ Wigdor In Defamation Suit, Law 360,
https://www.law360.com/articles/1328440/ex-pierce-bainbridge-atty-can-t-dq-wigdor-in-
defamation-suit (last accessed April 7, 2020).
7
        Ms. Kyle has been referred to as “Jane Doe” in various court pleadings and in other
defamatory statements made by Defendant Lewis.



                                                 20
        Case 1:20-cv-06142-KPF Document 50 Filed 04/07/21 Page 21 of 29




a tangible employment action,” then “the employer is strictly liable." Vance v. Ball State Univ.,

570 U.S. 421, 133 S. Ct. 2434, 2439 (2013); see also Dall v. St. Catherine of Siena Med. Ctr.,

966 F. Supp. 2d 167, 189 n.11 (E.D.N.Y. 2013).

       104.     Here, Mr. Lewis, a partner at Pierce Bainbridge, was certainly Ms. Kyle’s

supervisor in this context, and Ms. Kyle was impacted by his actions and whisper campaign

against her after the assault. Therefore, Pierce Bainbridge also should be held liable for Mr.

Lewis’s harassment and retaliation.

I.     Donald Lewis was Ms. Kyle’s Supervisor

       105.     Mr. Lewis, as a Partner at Pierce Bainbridge, had significant decision-making and

managerial authority, including over subordinate employees, and therefore was Ms. Kyle’s

supervisor under the relevant statutes.

       106.     An article written by counsel for Mr. Lewis in multiple related actions states that

Mr. Lewis was “an Equity Partner and Co-Founder of the New York Office” at Pierce

Bainbridge. 8

       107.     In fact, John Pierce stated on multiple occasions that Mr. Lewis was his “proxy”

when it came to making important decisions.

       108.     By way of example only, in August 2018 when Mr. Pierce was on trial, he

informed Mr. Lewis that “You have my proxy…completely trust your judgment.”

       109.     Mr. Lewis, as a partner and senior attorney, also had the power to and did give

work assignments to and manage the workload of Ms. Kyle and other employees of Pierce



8
        Neal Brickman, Former African American Partner Alleges Discrimination, Corruption
and Cover-Up at Pierce Bainbridge Beck Price & Hecht LLP,
https://www.blacknews.com/news/don-lewis-african-american-partner-alleges-discrimination-
corruption-pierce-bainbridge-beck-price-hecht-llp/ (last accessed April 7, 2020).



                                                 21
        Case 1:20-cv-06142-KPF Document 50 Filed 04/07/21 Page 22 of 29




Bainbridge. In an assignment channel on Slack, Mr. Lewis would regularly request help to get

support on cases, including by requesting research.

       110.    Mr. Lewis would also assign work to Ms. Kyle directly.

       111.    By way of example only, in late summer/early fall 2018, Mr. Lewis gave Ms.

Kyle an assignment regarding a motion for default judgment.

       112.    Additionally, in June 2018, Mr. Lewis assigned Ms. Kyle to compile a

spreadsheet of Mr. Lewis’s contacts from his former employer.

       113.    By way of further example, in summer 2018, Mr. Lewis also directed Ms. Kyle to

create a case matrix for use with current and future funder relations.

       114.    Mr. Lewis also spoke to other Partners at Pierce Bainbridge about Ms. Kyle’s job

performance and had significant influence over perceptions of her work.

       115.    Mr. Lewis was also an active member of the Recruiting Committee at Pierce

Bainbridge and had, at a minimum, substantial influence over the hiring of employees. Mr.

Lewis coordinated the hiring of Adam Ludemann, a former Associate at Pierce Bainbridge, on or

about late summer/early fall 2018. Mr. Lewis was also involved in the hiring of Patrick

Bradford, a former Partner at Pierce Bainbridge in the fall of 2018.

       116.    Further, Mr. Lewis lobbied for the Firm to terminate the employment of a high-

ranking employee at the Firm and, upon information and belief, openly told other partners to stop

working with her. Upon further information and belief, when the Firm ultimately terminated the

employee, Mr. Lewis coordinated her exit from the Firm.




                                                22
        Case 1:20-cv-06142-KPF Document 50 Filed 04/07/21 Page 23 of 29




                                 FIRST CAUSE OF ACTION
                         (Discrimination in Violation of the NYSHRL)
                                    Against All Defendants

       117.    Plaintiff hereby repeats and re-alleges each and every allegation in the preceding

paragraphs, as though set forth fully herein.

       118.    Defendants have discriminated against Plaintiff on the basis of her gender in

violation of the NYSHRL by subjecting Plaintiff to disparate treatment based upon her gender,

including, inter alia, subjecting her to sexual harassment and assault and/or a hostile work

environment.

       119.    As a direct and proximate result of Defendants’ unlawful discriminatory conduct

in violation of the NYSHRL, Plaintiff has suffered, and continues to suffer, monetary and/or

economic harm, for which she is entitled to an award of monetary damages and other relief.

       120.    As a direct and proximate result of Defendants’ unlawful discriminatory conduct

in violation of the NYSHRL, Plaintiff has suffered, and continues to suffer, severe mental

anguish, physical illness, and emotional distress for which she is entitled to an award of

monetary damages and other relief.

       121.    Defendants’ unlawful discriminatory conduct was intentional, done with malice

and/or showed a deliberate, willful, wanton and reckless indifference to Plaintiff’s rights under

the NYSHRL for which Plaintiff is entitled to an award of punitive damages.

                             SECOND CAUSE OF ACTION
         (Aiding and Abetting Gender Discrimination in Violation of the NYSHRL)
                                Against Defendant Lewis

       122.    Plaintiff hereby repeats, reiterates and re-alleges each and every allegation as

contained in each of the preceding paragraphs, as though fully set forth herein.




                                                23
        Case 1:20-cv-06142-KPF Document 50 Filed 04/07/21 Page 24 of 29




       123.    By the above-described conduct, Defendant Lewis knowingly or recklessly aided

and abetted, and directly participated in, the unlawful discrimination to which Plaintiff was

subjected in violation of the NYSHRL.

       124.    As a direct and proximate result of Defendant Lewis’s unlawful discriminatory

conduct and harassment in violation of the NYSHRL, Plaintiff has suffered, and continues to

suffer, monetary, physical, and emotional harm for which she is entitled to an award of damages.

                                  THIRD CAUSE OF ACTION
                            (Retaliation in Violation of the NYSHRL)
                                      Against All Defendants

       125.    Plaintiff hereby repeats and re-alleges each and every allegation in the preceding

paragraphs, as though set forth fully herein.

       126.    Defendants have retaliated against Plaintiff on the basis of her protected activity

in violation of the NYSHRL by subjecting Plaintiff to adverse actions because she engaged in

protected activity, including, inter alia, subjecting her to a hostile work environment.

       127.    As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

violation of the NYSHRL, Plaintiff has suffered, and continues to suffer, monetary and/or

economic harm for which she is entitled to an award of monetary damages and other relief.

       128.    As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

violation of the NYSHRL, Plaintiff has suffered, and continues to suffer, severe mental anguish,

physical illness, and emotional distress for which she is entitled to an award of monetary

damages and other relief.

       129.    Defendants’ unlawful retaliatory conduct was intentional, done with malice and/or

showed a deliberate, willful, wanton and reckless indifference to Plaintiff’s rights under the

NYSHRL for which Plaintiff is entitled to an award of punitive damages.




                                                 24
        Case 1:20-cv-06142-KPF Document 50 Filed 04/07/21 Page 25 of 29




                                FOURTH CAUSE OF ACTION
                         (Discrimination in Violation of the NYCHRL)
                                    Against All Defendants

       130.    Plaintiff hereby repeats and re-alleges each and every allegation in the preceding

paragraphs, as though set forth fully herein.

       131.    Defendants have discriminated against Plaintiff on the basis of her gender in

violation of the NYCHRL by subjecting Plaintiff to disparate treatment based upon her gender,

including, inter alia, subjecting her to sexual harassment and assault and/or a hostile work

environment.

       132.    As a direct and proximate result of Defendants’ unlawful discriminatory conduct

in violation of the NYCHRL, Plaintiff has suffered, and continues to suffer, monetary and/or

economic harm for which she is entitled to an award of monetary damages and other relief.

       133.    As a direct and proximate result of Defendants’ unlawful discriminatory conduct

in violation of the NYCHRL, Plaintiff has suffered, and continues to suffer, severe mental

anguish, physical illness, and emotional distress for which she is entitled to an award of

monetary damages and other relief.

       134.    Defendants’ unlawful discriminatory conduct was intentional, done with malice

and/or showed a deliberate, willful, wanton and reckless indifference to Plaintiff’s rights under

the NYCHRL for which Plaintiff is entitled to an award of punitive damages.

                              FIFTH CAUSE OF ACTION
        (Aiding and Abetting Gender Discrimination in Violation of the NYCHRL)
                                Against Defendant Lewis

       135.    Plaintiff hereby repeats, reiterates and re-alleges each and every allegation as

contained in each of the preceding paragraphs, as though fully set forth herein.




                                                25
        Case 1:20-cv-06142-KPF Document 50 Filed 04/07/21 Page 26 of 29




       136.    By the actions described above, Defendant Lewis knowingly or recklessly aided

and abetted, and directly participated in, the unlawful discrimination to which Plaintiff was

subjected in violation of the NYCHRL.

       137.    As a direct and proximate result of Defendant Lewis’s unlawful discriminatory

conduct and harassment in violation of the NYCHRL, Plaintiff has suffered, and continues to

suffer, monetary, physical, and emotional harm for which she is entitled to an award of damages.

       138.    Defendant Lewis’s unlawful discriminatory actions constitute reckless, malicious,

willful and wanton violations of the NYCHRL for which Plaintiff is entitled to an award of

punitive damages.

                                  SIXTH CAUSE OF ACTION
                            (Retaliation in Violation of the NYCHRL)
                                      Against All Defendants

       139.    Plaintiff hereby repeats and re-alleges each and every allegation in the preceding

paragraphs, as though set forth fully herein.

       140.    Defendants have retaliated against Plaintiff on the basis of her protected activity

in violation of the NYCHRL by subjecting Plaintiff to adverse actions because she engaged in

protected activity, including, inter alia, subjecting her to a hostile work environment.

       141.    As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

violation of the NYCHRL, Plaintiff has suffered, and continues to suffer, monetary and/or

economic harm for which she is entitled to an award of monetary damages and other relief.

       142.    As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

violation of the NYCHRL, Plaintiff has suffered, and continues to suffer, severe mental anguish,

physical illness, and emotional distress for which she is entitled to an award of monetary

damages and other relief.




                                                 26
         Case 1:20-cv-06142-KPF Document 50 Filed 04/07/21 Page 27 of 29




        143.    Defendants’ unlawful retaliatory conduct was intentional, done with malice and/or

showed a deliberate, willful, wanton, and reckless indifference to Plaintiff’s rights under the

NYCHRL for which Plaintiff is entitled to an award of punitive damages.

                                SEVENTH CAUSE OF ACTION
                                      (Defamation Per Se)
                                 Against Defendant Donald Lewis

        144.    Ms. Kyle hereby repeats and re-alleges each and every allegation in all of the

preceding paragraphs, as though fully set forth herein.

        145.    Defendant Lewis made defamatory statements with knowledge of their falsity

and/or with a reckless disregard for their truth or falsity.

        146.    Defendant Lewis’s statements constitute defamation per se because they impugn

Ms. Kyle’s honesty, trustworthiness, dependability, and professional fitness and abilities.

        147.    Defendants Lewis’s defamatory statements have harmed Ms. Kyle’s professional

reputation and standing in her industry, have caused her economic harm, have caused her to

incur special damages in the form of actual pecuniary loss, including lost income, benefits, job

security and opportunities for career advancement, and have caused her embarrassment,

humiliation, and physical and emotional injury.

        148.    As a direct and proximate result of Mr. Lewis’s defamation, Ms. Kyle has

suffered, and continues to suffer, from humiliation, loss of standing in the community, loss of

self-esteem and public esteem, public disgrace, and physical and emotional distress.

        149.    As a direct and proximate result of Mr. Lewis’s conduct, Ms. Kyle has suffered,

and continues to suffer, harm for which she is entitled to an award of monetary damages and

other relief.




                                                  27
            Case 1:20-cv-06142-KPF Document 50 Filed 04/07/21 Page 28 of 29




            150.   Mr. Lewis’s defamatory statements were malicious, willful, wanton, and done

with reckless disregard for Ms. Kyle’s rights. Therefore, Ms. Kyle is entitled to an award of

punitive damages.

                                       PRAYER FOR RELIEF

            WHEREFORE, Plaintiff prays that the Court enter judgment in her favor and against

Defendants, containing the following relief:

            A.     A declaratory judgment that the actions, conduct and practices of Defendants

complained of herein violate the laws of the State of New York and the City of New York;

            B.     An injunction and order permanently restraining Defendants from engaging in any

such further unlawful conduct, including the policies and practices complained of herein and any

further retaliation and/or tortious conduct;

            C.     An award of damages against Defendants in an amount to be determined at trial,

plus prejudgment interest, to compensate Plaintiff for all past and future monetary and/or

economic damages;

            D.     An award of damages against Defendants, in an amount to be determined at trial,

plus prejudgment interest, to compensate Plaintiff for all non-monetary and/or compensatory

damages, including, but not limited to, compensation for her emotional distress and physical

illness;

            E.     An award of punitive damages against Defendants, in an amount to be determined

at trial;

            F.     Prejudgment interest on all amounts due;




                                                   28
        Case 1:20-cv-06142-KPF Document 50 Filed 04/07/21 Page 29 of 29




       G.      An award of costs that Plaintiff has incurred in this action, including, but not

limited to, expert witness fees, as well Plaintiff’s reasonable attorneys’ fees and costs to the

fullest extent permitted by law; and

       H.      Such other and further relief as the Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury on all issues of fact and damages stated herein.


Dated: April 7, 2021
       New York, New York                              Respectfully submitted,

                                                       WIGDOR LLP


                                                       By: _________________________
                                                             Lawrence M. Pearson
                                                             Lindsay M. Goldbrum

                                                       85 Fifth Avenue
                                                       New York, NY 10003
                                                       Telephone: (212) 257-6800
                                                       Facsimile: (212) 257-6845
                                                       lpearson@wigdorlaw.com
                                                       lgoldbrum@wigdorlaw.com

                                                       Counsel for Plaintiff




                                                 29
